DETAILED ACTION
Claims 1-15, 25, and 26 are allowed.
This office action is responsive to the IDS filed on 03/02/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please cancel claims 16-24 which were non-elected without traverse in the response of 

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a portion of a consumable cartridge for a plasma arc torch the portion comprising the claimed cap assembly having a retaining cap and a cap sleeve with the cap being a conductive material and the sleeve being an insulator, a shield, and an insulator ring being an insulator having an exterior surface configured to irremovably affix a portion of the proximal end of the body of the shield, and an interior surface configured to irremovably affix to an exterior surface of the distal end of the cap assembly, wherein the irremovable affixation between the insulator ring and the shield and between the cap assembly and the insulator ring irremovably secures the shield to the cap assembly of the consumable cartridge as recited in Claim 1.   Independent claims 11 and 25 include somewhat similar recitations to those of independent claim 1 except in method form, and are accordingly allowable for at least somewhat similar reasons.   
          The closest prior art references of record is Branislav (RU 150194).  While Braqnsilav does disclose a ring 7 on the front of which is a cap, Branislav does not disclose the cap including a retaining cap and a cap sleeve nor does it teach the ring having an irremovable affixation between the insulator ring and the shield.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761